DETAILED ACTION
Status of Claims
This is a final office action on the merits in response to the amendments and arguments filed on 14 February 2022. 
Claims 1-14 and 17 were amended. Claims 1-22 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 September 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at 

Claim 12 recites the original limitation “generate an individualization model based on truth data indicating first true users exposed to media via first panelist client devices.” One of ordinary skill in the art would not recognize applicant as possessing the identified limitation based on the original disclosure. 
The most relevant portions of the original disclosure state: 
[0042] While the multi-account adjustment factors and the signed-out adjustment factors may be deterministically calculated, correcting for falsified or otherwise incorrect demographic information (e.g., incorrectly self-declared ages) of registered users of the database proprietor 102 cannot be solved in such a direct and deterministic manner. Rather, in some examples, a machine learning model is developed to analyze and predict the correct ages of registered users of the database proprietor 102. Specifically, as shown in FIG. 1, the privacy-protected cloud environment 106 implements a model generator 140 to generate a demographic correction model using the AME intermediary merged data (stored in the AME intermediary merged data database 130) as inputs. More particularly, in some examples, self-declared demographics (e.g., the self-declared age) of users of the database proprietor 102, along with other covariates associated with the users, are used as the input variables or features used to train a model to predict the correct demographics (e.g., correct age) of the users as validated by the AME panel data, which serves as the truth data or training labels for the model generation. In some examples, different demographic correction model(s) may be developed to correct for different types of demographic information that needs correcting. For instance, in some examples, a first model can be used to correct the self-declared age of users of the database proprietor 102 and a second model can be used to correct the self- declared gender of the users. Once the model(s) have been trained and validated based on the AME panel data, the model(s) are stored in a demographic correction models database 142. 

[0073] At block 310, the individualization model generator 208 generates an individualization model based on the truth data. In some examples, the individualization model generator 208 trains and validates the individualization model. The individualization model may predict the probabilities of demographics indicating the likelihood of demographic compositions corresponding to actual users utilizing panelist client devices for one or more conditions (e.g., a type of content (genre and/or category), a time (daypart, time of day, and/or time of week), a device type). The trained and validated individualization model may be stored in the individualization models database 210.

The original disclosure only provides an extremely general suggestion of training the model, and provides no meaningful details regarding the implementation of the generation of an individualization model. 
Per MPEP 2163.03: “a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description 
The claims recite a broad functional result, while the disclosure provides no meaningful details on any embodiment and certainly does not provide multiple embodiments supporting the expanse of the claim’s scope. As such, one of ordinary skill in the art would not recognize applicants as possessing the claimed invention. Therefore the claim is rejected for failing the written description requirement. Claim 1 is similarly rejected. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 12, which is representative of claim 1, recites in part, generate an individualization model based on truth data indicating first true users exposed to media via first panelist client devices; produce user probabilities for second panelist client devices based on the individualization model, the user probabilities indicating likelihoods of second true users being exposed to media via the second panelist client devices; select a user probability from the user probabilities based on an impression, the impression associated with a combination of features a selected device from the second panelist client devices, the user probability associated with the combination of features and the selected device, the user probability indicating the likelihood of a set of second true users being exposed to media corresponding to the impression via the selected device; and assign the impression to the set of second true users. These limitations describe a concept of analyzing data to assign users to marketing impressions. Assigning users to marketing impressions is plainly a marketing activity, thus under the 2019 
Under the 2019 PEG, the additional elements of the claims are considered for whether or not they integrate the abstract idea into a practical application. Claim 12 recites the additional element of an apparatus comprising: at least one memory; instructions; and processor circuitry. These additional elements are recited at an extreme level of generality, and may be interpreted as a generic computing device used to implement the abstract idea. Claim 1 recites a non-transitory computer readable medium including instructions which are implemented by a processor, which may be interpreted as a generic computing device used to implement the abstract idea. Under the 2019 PEG, the use of a generic computing device to implement an abstract idea does not integrate that abstract idea into a practical application. As such, these additional elements do not integrate the abstract idea into a practical application. There are no further additional elements. Thus the claims are determined to be directed to an abstract idea.
In Step 2B of the Mayo/Alice analysis, the additional elements of the claims are considered for whether they amount to significantly more than the abstract idea. As previously noted, the claims recite additional elements which may be interpreted as generic computing devices used to implement the abstract idea. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. There are no further additional elements. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent claims 2-11 and 13-22 further narrow the abstract idea, but the claims continue to recite an abstract idea. Dependent claims 2-11 and 13-22 do not recite any further additional elements. The previously identified additional elements fail to integrate the narrowed abstract idea into a practical application. Thus the claims continue to be directed to an abstract idea. The previously identified additional elements fail to amount to significantly more than the narrowed abstract idea. Thus as the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-8, 12, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rao et al. (US 2015/0262201 A1). 

Regarding Claim 1 and 12: Rao discloses a non-transitory computer readable medium comprising instructions (See at least [0089]) which, when executed, cause at least one processor to: 
generate an individualization model based on truth data indicating first true users exposed to media via first panelist client devices (At block 704, the assignment modeler 216 uses the selected attributes to construct a candidate model with a training set of known EMMC data. See at least [0094]. Also: EMM panelist census data (sometimes referred to as "EMM census data" or "EMMC data") is defined herein to be demographic impression data that includes impression data (e.g., data representative of an impression, such as program identifier (ID), channel and/or application ID, time, date, etc.) of the EMM panelists combined with the corresponding demographic information of the EMM panelists.  See at least [0022]. Examiner’s note: The term “truth data” is taken to be synonymous with the term of art: “ground truth data”). 
produce user probabilities for second panelist client devices based on the individualization model, the user probabilities indicating likelihoods of second true users being exposed to media via the second panelist client devices (At block 610, the probability calculator 402 calculates a probability score for the primary user 202. In some examples, the probability calculator 402 calculates the probability score in accordance with Equation 1 above. See at least [0091]. Also: At block 618, the probability calculator 402 
select a user probability from the user probabilities based on an impression, the impression associated with a combination of features and a selected device from the second panelist client devices, the user probability associated with the combination of features and the selected device, the user probability indicating a likelihood of a set of second true users being exposed to media corresponding to the impression via the selected device (If the probability score of the primary user 202 satisfies the threshold, program control advances to block 616. … At block 616, the impression designator 406 (FIG. 4) associates the demographic information of the primary user 202 with the impression data 130 to create AAM-adjusted EMM census data 503. See at least [0092]. Also: At block 620, the impression designator 406 associates the demographic information of the secondary user 204 with the highest probability score calculated at block 618 with the impression retrieved at block 602 to create the AAM-adjusted EMM census data 503. See at least [0093]. Also: Initially, at block 602, the panelist identifier 400 (FIG. 4) retrieves impression data 130 from the impressions store 134 (FIG. 1). At block 604, based on EMM panelist ID 206 (FIG. 2) and/or user/device identifier 124 (FIG. 1) included in the impression data 130 retrieved at block 602, the panelist identifier 400 retrieves information (e.g., demographic information, unique identifier, etc.) for the primary user 202 (e.g., the EMM panelist) and the secondary user(s) 204 (e.g., the members of the EMM panelist's household), and information (e.g., device type, etc.) for the portable device 106. See at least [0090]. Also: The impression data 130 of the illustrated example may include one media ID 122 and one or more device/user identifier(s) 124 to report a single impression of the media 118, or it may include numerous media ID's 122 and device/user identifier(s) 124 based on numerous instances of collected data (e.g., the collected data 126) received from the client device 106 and/or other mobile devices to report multiple impressions of media. See at least [0042]. Also: the AAM determines the probability (sometimes referred to herein as "a probability score") that a person with certain characteristics (e.g., age, gender, ethnicity, household size, etc.) would access a television program with certain characteristics (e.g., genre, etc.) at a certain time (e.g., day of the week, daypart, etc.). See at least [0024]. Also: At block 612, the calibration calculator 404 (FIG. 4) retrieves (e.g., from a pre-calculated table, etc.) or calculates a calibration factor (.lamda.) based on the demographic 
assign the impression to the set of second true users (At block 616, the impression designator 406 (FIG. 4) associates the demographic information of the primary user 202 with the impression data 130 to create AAM-adjusted EMM census data 503. See at least [0092]. Also: At block 620, the impression designator 406 associates the demographic information of the secondary user 204 with the highest probability score calculated at block 618 with the impression retrieved at block 602. See at least [0093]). 
at least one memory; instructions; and processor circuitry to execute the instructions (See at least [0088]). 

Regarding Claim 3 and 14: Rao discloses the above limitations. Additionally, Rao discloses wherein the instructions cause the at least one processor to train and validate the individualization model based on the truth data (At block 704, the assignment modeler 216 uses the selected attributes to construct a candidate model with a training set of known EMMC data. The example candidate model may generated using any suitable technique such as gradient boost regression modeling technique, a k-nearest neighbor modeling technique, etc. See at least [0094]. Also:  At block 706, the candidate model is evaluated using a validation set of known EMM census data. For example, a demographic impression from the EMM census data is input into the candidate model. In that example, the output of the candidate model (e.g., which member of the household the candidate model associated with the demographic impression) is compared to the known answer (e.g., the actual member of the household associated with the demographic impression. See at least [0095]). 

Regarding Claim 4 and 15: Rao discloses the above limitations. Additionally, Rao discloses wherein the instructions cause the at least one processor to produce the user probabilities based on predicting demographic probabilities; and predict demographic probabilities associated with the second panelist client devices based on the individualization model, the demographic probabilities indicating likelihoods of demographics corresponding to the second true users being exposed to the media via the second panelist client devices (the AAM determines the probability (sometimes referred to herein as "a probability score") that a person with certain characteristics (e.g., age, gender, ethnicity, household size, etc.) would access a television program with certain characteristics (e.g., genre, etc.) at a certain time (e.g., day of the week, daypart, etc.). See at least [0024]). 

Regarding Claim 5 and 16: Rao discloses the above limitations. Additionally, Rao discloses wherein the demographics include at least one of age, gender, race, income, home location, or occupation (the AAM determines the probability (sometimes referred to herein as "a probability score") that a person with certain characteristics (e.g., age, gender, ethnicity, household size, etc.) would access a television program with certain characteristics (e.g., genre, etc.) at a certain time (e.g., day of the week, daypart, etc.). See at least [0024]).

Regarding Claim 6 and 17: Rao discloses the above limitations. Additionally, Rao discloses wherein the combination of features includes at least two of type of content, a time, or a type of device (the AAM determines the probability (sometimes referred to herein as "a probability score") that a person with certain characteristics (e.g., age, gender, ethnicity, household size, etc.) would access a television program with certain characteristics (e.g., genre, etc.) at a certain time (e.g., day of the week, daypart, etc.). See at least [0024]. Also: At block 612, the calibration calculator 404 (FIG. 4) retrieves (e.g., from a pre-calculated table, etc.) or calculates a calibration factor (.lamda.) based on the demographic information of the primary user 202 and the device type of the portable device 106. In some examples, the calibration factor (.lamda.) is calculated in accordance with Equation 2 above. The example calibration calculator 404 calculates a threshold based on the calibration factor (.lamda.). In some 

Regarding Claim 7 and 18: Rao discloses the above limitations. Additionally, Rao discloses wherein the truth data is from survey responses indicating at least one of a type of content, a time of day, or a type of device, associated with the first true users (the AME uses responses to a survey conducted on randomly selected people and/or households to calculate correction factors. Such a survey is sometimes referred to herein as a probability survey. Survey responses include information about demographics of each member of the household, types of devices in the household, which members of the household use which devices, media viewing preferences, which members of the household are registered with which database proprietors, etc. The AME calculates the correction factors based on responses to the probability survey. See at least [0019]. Also: the AME also collects demographic information of other members of the panelist's household and information regarding their usage of mobile devices in the household (sometimes referred to herein as "supplemental survey data"). For example, the usage information may include types of mobile devices used in the household, the primary users of the mobile devices, and/or whether the EMM panelist's mobile device(s) is/are shared with other members of the household. See at least [0024]. Also: he EMM census data 502 may be reprocessed upon receiving a new and/or updated household demographic survey. As another example, impression data 130 may be assigned to the EMM panelist 202 that owns the mobile device 106 in an initial processing phase (e.g., when the impression request is received by the AME 108, etc.) and then may be verified and/or corrected in a post-processing phase. In the illustrated example, the AAM-adjusted EMM census data 503 is stored in the EMM census database 214. See at least [0080]). 

Regarding Claim 8 and 19: Rao discloses the above limitations. Additionally, Rao discloses wherein the instructions cause the at least one processor to produce the user probabilities is further based on known information including at least one of primary users, type of devices, or demographic composition corresponding to the second panelist client devices (the AAM determines the probability (sometimes referred to herein as "a probability score") that a person with certain characteristics (e.g., age, gender, ethnicity, household size, etc.) would access a television program with certain characteristics (e.g., genre, etc.) at a certain time (e.g., day of the week, daypart, etc.). See at least [0024]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2, 10, 11, 13, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (US 2015/0262201 A1). 

Regarding Claim 2 and 13: Rao discloses the above limitations. As previously explained, Rao discloses wherein the instructions cause the at least one processor to produce user probabilities for panelist client devices, select a user probability from the user probabilities based on an impression associated with the combination of features and a selected device from the panelist client devices, the user probability associated with the combination of features and the selected device, the user probability indicating a likelihood of one or more true users being exposed to media corresponding to the impression via the selected device and assign the impression to the one or more true users (If the probability score of the primary user 202 satisfies the threshold, program control advances to block 616. … At block 616, the impression designator 406 (FIG. 4) associates the demographic information of the primary user 202 with the impression data 130 to create AAM-adjusted EMM census data 503. See at least [0092]. Also: At block 620, the impression designator 406 associates the demographic information of the secondary user 204 with the highest probability score calculated at block 618 with the impression retrieved at block 602 to create the AAM-adjusted EMM census data 503. See at least [0093]. Also: Initially, at block 602, the panelist identifier 400 (FIG. 4) retrieves impression data 130 from the impressions store 134 (FIG. 1). At block 604, based on EMM panelist ID 206 (FIG. 2) and/or user/device identifier 124 (FIG. 1) included in the impression data 130 retrieved at block 602, the panelist identifier 400 retrieves information (e.g., demographic information, unique identifier, etc.) for the primary user 202 (e.g., the EMM panelist) and the secondary user(s) 204 (e.g., the members of the EMM panelist's household), and information (e.g., device type, etc.) for the portable device 106. See at least [0090]. Also: The impression data 130 of the illustrated example may include one media ID 122 and one or more device/user identifier(s) 124 to report a single impression of the media 118, or it may include numerous media ID's 122 and device/user identifier(s) 124 based on numerous instances of collected data (e.g., the collected data 126) received from the client device 106 and/or other mobile devices to report multiple impressions of media. See at least [0042]. Also: the AAM determines the probability (sometimes referred to herein as "a probability first panelist client devices based on truth data. However, Rao does separately disclose first panelist client devices based on truth data (At block 704, the assignment modeler 216 uses the selected attributes to construct a candidate model with a training set of known EMMC data. See at least [0094]. Also: EMM panelist census data (sometimes referred to as "EMM census data" or "EMMC data") is defined herein to be demographic impression data that includes impression data (e.g., data representative of an impression, such as program identifier (ID), channel and/or application ID, time, date, etc.) of the EMM panelists combined with the corresponding demographic information of the EMM panelists.  See at least [0022]. Examiner’s note: The term “truth data” is taken to be synonymous with the term of art: “ground truth data”).
	Rao provides a system which trains a model based on training data before applying the model to practical data to assign impressions for the practical data, which differs from the claimed invention by the substitution of the practical data with the training data. However, one of ordinary skill in the art could have trivially input the training data into the generated model. One of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system which would assign 

Regarding Claim 10 and 21: Rao discloses the above limitations. Rao does not appear to explicitly disclose wherein the instructions cause the at least one processor to store the individualization model to at least one memory. However, Rao separately discloses storing data to at least one memory (The example impression designator 406 stores the AAM-adjusted EMM census data in the EMM census database 214 and/or includes the EMM census data on an EMMC report 208. See at least [0077]). 
	Rao provides a system which generates a model, upon which the claimed invention’s storage of the model can be seen as an improvement. However, Rao demonstrates that the prior did know of storing generated information. One of ordinary skill in the art could have trivially applied the information storing techniques of Rao to the model of Rao. Further, one of ordinary skill in the art would have recognized that such an application of Rao would have predictably resulted in an improved system which could access the model at a later time without needing to regenerate the model. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Rao.

Regarding Claim 11 and 22: Rao discloses the above limitations. Rao does not appear to explicitly disclose wherein the instructions cause the at least one processor to store the user probabilities to at least one memory. However, Rao separately discloses storing data to at least one memory (The example impression designator 406 stores the AAM-adjusted EMM census data in the EMM census database 214 and/or includes the EMM census data on an EMMC report 208. See at least [0077]). 
	Rao provides a system which generates probability data, upon which the claimed invention’s storage of the probability data can be seen as an improvement. However, Rao demonstrates that the prior did know of storing generated information. One of ordinary skill in the art could have trivially applied the information storing techniques of Rao to the probability data of Rao. Further, one of ordinary skill in the art would have recognized that such an application of Rao would have predictably resulted in an .

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (US 2015/0262201 A1) and further in view of Perrin et al. (US 2018/0198543 A1). 

Regarding Claim 9 and 20: Rao discloses the above limitations. Rao does not appear to disclose wherein the set of second true users include more than one second true users, wherein the instructions cause the at least one processor to assign fractional impressions to the set of second true users to assign the impression to the set of second true users. However, Perrin teaches wherein a set of second true users include more than one second true users, wherein instructions cause at least one processor to assign fractional impressions to the set of second true users to assign the impression to the set of second true users (At block 314, the example co-viewing exposure generator 160 calculates a number of census co-viewer impressions based on the co-viewing factors. For example, the impression calculator 230 may multiply the number of census viewer impressions for a demographic by the corresponding co-viewing factor for a plurality of demographics. In the illustrated example of FIG. 8, the impression calculator 230 determines a number of impressions credited to secondary viewers when accompanied by a primary viewer in a primary demographic as illustrated in Table H 802. For example, the impression calculator 230 may calculate the number of census co-viewer impressions for one or more demographics by executing a dot product operation. For example, as illustrated in a first dot product operation 804 of FIG. 8, the impression calculator 230 determines a number of co-viewer impressions credited to one or more panelists in a secondary demographic (SECONDARY DEMO) based on the initial total demographic provider impressions and the co-viewing factors for the secondary demographic. See at least [0074]. Also: For example, as illustrated in Table E 700 of FIG. 7, the co-viewing calculator 220 calculates that 1.2% of impressions credited to a primary viewer in a primary demographic of male age 35 and older can also be credited to a secondary viewer in a secondary demographic of female age 2-34 when exposed to media related to a children's media genre. See at least [0071]). 
. 

Response to Arguments
Applicant’s Argument Regarding 112(a) Rejections of claims 1-22: Applicant submits that the originally filed specification provides sufficient examples to enable a person having ordinary skill in the art, without undue experimentation, to generate an individualization model based on truth data indicating first true users exposed to media via first panelist client devices. 
Examiner’s Response: Applicant's arguments filed 14 February 2022 have been fully considered but they are not persuasive. Applicant’s argument address a rejection based on enablement. As the claims are rejected for lack of written description, Applicant’s argument does not address the issue at hand. 

Applicant’s Argument Regarding 112(b) Rejections of claims 1-11 and 13: Claims 1-11 and 13 have been amended. 
Examiner’s Response: Applicant's arguments filed 14 February 2022 have been fully considered, and they resolve the identified issues. The rejections under 112(b) are withdrawn.  Examiner notes that the prior 112(f) interpretation of the claims is no longer applicable given the amendments. 


Applicant’s Argument Regarding 101 Rejections of claims 1-22: 
Claim 1 cannot be implemented as a mental process and is not directed to activities that perform what humans did before the advent of computers. 
The recitations of claim 1 that include “produce user probabilities for second panelist client devices based on the individualization model” and “the user probability associated with combination of features and the selected devices” are not directed to human activity. Such production of user probabilities and the use of the individualization model does not perform what humans did before the advent of computers. Humans are not computer generated models, such as the individualization model of claim 1, nor can they associate user probabilities with a combination of features and a device. 
The claimed computer readable medium is structed to implement a practical solution to enable accurate audience measurement metrics for Inter-based media. 
Examiner’s Response: Applicant's arguments filed 14 February 2022 have been fully considered but they are not persuasive.
Because the abstract idea was identified as part of the “methods of organizing human activity” grouping, whether or not the abstract idea may be implemented as a mental process is irrelevant to the issue. Additionally, Note MPEP 2106: The term "fundamental" is not used in the sense of necessarily being "old" or "well-known." See, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1364, 115 U.S.P.Q.2d 1090, 1092 (Fed Cir. 2015) (a new method of price optimization was found to be a fundamental economic concept). Applicant’s argument does not address the Office Action’s indication that the claims describe an advertising or marketing activity. 
Applicant’s assertion that “[h]umans are not computer generated models” appears to be based on an excessively literal interpretation of “methods of organizing human activity.” Many cases have been found to recite methods of organizing human activity without literally directing the organization of individual humans. Applicant may find a partial listing of such cases in MPEP 2106.04(a)(2).II. 
The “solution” identified by applicant appears to be the abstract idea itself, rather than the computer used to implement the abstract idea. In general, implementing an abstract idea with a computing device does not integrate an abstract idea into a practical application. 

Applicant’s Argument Regarding 102 Rejections of claims 1, 3-8, 12, 14-19: Rao does not appear to teach or suggest selecting a user probability from the user probabilities based on an impression, the impression associated with a combination of features and a selected device from the second panelist client devices, the user probability associated with the combination of features and the selected device, the user probability indicating a likelihood of a set of second true users being exposed to media corresponding to the impression via the selected device. 
Examiner’s Response: Applicant's arguments filed 14 February 2022 have been fully considered but they are not persuasive. Contrary to Applicant’s assertion, Rao appears to disclose an impression associated with a combination of features (Initially, at block 602, the panelist identifier 400 (FIG. 4) retrieves impression data 130 from the impressions store 134 (FIG. 1). At block 604, based on EMM panelist ID 206 (FIG. 2) and/or user/device identifier 124 (FIG. 1) included in the impression data 130 retrieved at block 602, the panelist identifier 400 retrieves information (e.g., demographic information, unique identifier, etc.) for the primary user 202 (e.g., the EMM panelist) and the secondary user(s) 204 (e.g., the members of the EMM panelist's household), and information (e.g., device type, etc.) for the portable device 106. See at least [0090]. Also: demographic information (e.g., age, gender, geographic location, race, income level, education level, religion, etc.) See at least [0016]) and the user probability associated with the combination of features (the AAM determines the probability (sometimes referred to herein as "a probability score") that a person with certain characteristics (e.g., age, gender, ethnicity, household size, etc.) would access a television program with certain characteristics (e.g., genre, etc.) at a certain time (e.g., day of the week, daypart, etc.). See at least [0024]). As such, Applicant’s argument is unpersuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2022-02-22